                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

SHELTON WADE MONTGOMERY,                           §
                                                   §
        Petitioner,                                §
                                                   §
v.                                                 §            2:16-CV-052-D
                                                   §
LORIE DAVIS, Director,                             §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
        Respondent.                                §


                                               ORDER

        After making an independent review of the pleadings, files, and records in this case, the

August 8, 2018 findings, conclusions, and recommendation of the magistrate judge, and petitioner’s

August 20, 2018 amended objections to proposed findings, conclusions, and recommendation, the

court concludes the magistrate judge’s findings and conclusions are correct. It is therefore ordered

that petitioner’s amended objections are overruled, the recommendation of the magistrate judge is

adopted, and the petition for a writ of habeas corpus is denied.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing Section 2254 Proceedings in the United States District Courts, and 28 U.S.C. §

2253(c), the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that the petitioner has failed to show (1) that reasonable jurists would find this

court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel,
529 U.S.473, 484 (2000).


       If petitioner files a notice of appeal,

       ( )     petitioner may proceed in forma pauperis on appeal.

       (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to
               proceed in forma pauperis.

       SO ORDERED.

       October 23, 2018.


                                                 _________________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE




                                                 Page 2 of 2
